75834: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-08769: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75834


Short Caption:ABRAMS VS. SCHNEIDER C/W 73838Court:Supreme Court


Consolidated:73838*, 75834Related Case(s):73838


Lower Court Case(s):Clark Co. - Eighth Judicial District - A749318Classification:Civil Appeal - General - Other


Disqualifications:Cadish, Pickering, SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/21/2018 / Shirinian, AraSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:12/12/2019How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJennifer V. AbramsJennifer V. Abrams
							(The Abrams & Mayo Law Firm)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Mitchell J. Langberg
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marshal S. Willick
							(Willick Law Group)
						


AppellantThe Abrams & Mayo Law FirmJennifer V. Abrams
							(The Abrams & Mayo Law Firm)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Mitchell J. Langberg
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Marshal S. Willick
							(Willick Law Group)
						


RespondentLaw Offices of Louis C. Schneider, LLCJoseph W. Houston, II


RespondentLouis C. SchneiderJoseph W. Houston, II





Docket Entries


DateTypeDescriptionPending?Document


05/15/2018Filing FeeFiling Fee due for Appeal.


05/15/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-18511




05/15/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-18513




05/15/2018Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.18-18516




05/17/2018Filing FeeFiling Fee Paid. $250.00 from Willick Law Group.  Check no. 32154.


05/17/2018Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement.18-18954




05/17/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-18996




05/18/2018Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties.18-19032




05/21/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.18-19298




05/29/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-20263




05/29/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement Civil Appeals.)18-20265




05/31/2018Notice/IncomingFiled Appellant's Certificate of Service (Docketing Statement).18-20720




06/07/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 26, 2018, at 10:00 am.18-21800




07/31/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.18-29431




08/01/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.18-29568




08/07/2018Transcript RequestFiled Certificate of No Transcript Request.18-30279




08/09/2018MotionFiled Appellant's Motion to Consolidate Appeals. Nos. 73838/75834.18-30690




08/20/2018Order/ProceduralFiled Order Granting Motions to Consolidate. Appellants Single Opening Brief and Appendix due: September 28, 2018. Nos. 73838/75834.18-32222




09/26/2018MotionFiled Motion for Extension of Time to File Appellant's Opening Brief and Appendix.  Nos. 73838/75834.18-37708




09/27/2018Notice/IncomingFiled Respondents' Notice of Non-Opposition to Motion for Extension of Time to File Appellants' Opening Brief and Appendix.  Nos. 73838/75834.18-37829




10/01/2018Order/ProceduralFiled Order Granting Motion. Appellants' Opening Brief and Appendix due: October 12, 2018. Nos. 73838/75834.18-38343




10/15/2018MotionFiled Appellant's Motion for Leave of Court to Exceed Type-Volume Limitation of Opening Brief.  Nos. 73838/75837.18-40276




10/15/2018MotionFiled Appellant's Motion to File Appendix IV Under Seal.  Nos. 73838/75837.18-40277




10/15/2018AppendixFiled Appendix to Opening Brief - Volume I.  Nos. 73838/75837.18-40278




10/15/2018AppendixFiled Appendix to Opening Brief - Volume II.  Nos. 73838/75837.18-40279




10/15/2018AppendixFiled Appendix to Opening Brief - Volume III.  Nos. 73838/75837.18-40280




10/15/2018AppendixFiled Appendix to Opening Brief - Volume V.  Nos. 73838/75837.18-40281




10/15/2018AppendixFiled Appendix to Opening Brief - Volume VI, Part 1.  Nos. 73838/75837.18-40282




10/15/2018AppendixFiled Appendix to Opening Brief - Volume VI, part 2.  Nos. 73838/75837.18-40285




10/15/2018AppendixFiled Appendix to Opening Brief - Volume VII, Part 1.  Nos. 73838/75837.18-40286




10/15/2018AppendixFiled Appendix to Opening Brief - Volume VII, Part 2.  Nos. 73838/75837.18-40287




10/15/2018AppendixFiled Appendix to Opening Brief - Volume VIII.  Nos. 73838/75837.18-40288




10/15/2018AppendixFiled Appendix to Opening Brief - Volume IX.  Nos. 73838/75837.18-40289




10/15/2018Notice/IncomingFiled Notice of Change of Firm Name. (McLetchie Law, f/k/a McLetchie Shell)18-40333




10/18/2018MotionFiled Respondents' Opposition to Appellants' Motion for Leave of Court to Exceed Type-Volume Limitation of Opening Brief and Countermotion for Dismissal of Appeal. Nos. 73838/75834.18-40956




10/24/2018MotionFiled Respondents' Opposition to Appellants' Motion to File Appendix IV Under Seal.  Nos. 73838/75834.18-41954




10/25/2018MotionFiled Appellants' Reply to Opposition to Motion for Leave of Court to Exceed Type-Volume Limitation of Opening Brief and Opposition to Countermotion to Dismiss Appeal.  Nos. 73838/75834.18-42197




11/01/2018MotionFiled Appellant's Reply to Opposition to Motion to File Appendix Under Seal. Nos. 73838/75834.18-42857




12/06/2018Order/ProceduralFiled Order Regarding Motions. Appellants have filed a motion for leave to file an opening brief in excess of the type-volume limitation. We grant the motion to exceed the type-volume limitation and deny the motion to dismiss. The clerk of this court shall file the opening brief received on October 15, 2018. Appellants have also filed a motion to file the portion of the appendix containing a transcript of a closed hearing in a related family court case under seal. We grant the motion. the clerk shall file volume IV of the appendix, received on October 19, 2018, under seal. Nos. 73838/75834. (SC).18-907231




12/06/2018BriefFiled Appellant's Opening Brief. Nos. 73838/75834. (SC).18-907233




12/06/2018AppendixFiled Appendix to Opening Brief Volume IV. (SEALED). Nos. 73838/75834. (SC).


01/03/2019MotionFiled Respondent Louis C. Schneider's Motion to Extend Time for Filing of Answering Brief. Nos. 73838/75834. (SC)19-00311




01/03/2019MotionFiled Respondents Steve W. Sanson and Veterans In Politics International, Inc.'s Unopposed Motion for Extension to File Appellees' Answering Brief [First Request]. Nos. 73838/75834. (SC).19-00433




01/11/2019Order/ProceduralFiled Order Granting Motions.  Respondents shall have until February 22, 2019, to file and serve their answering briefs.  Appellants shall have 30 days from service of last-filed answering brief to file and serve any reply brief.  Nos. 73838/75834.  (SC)19-01775




02/13/2019BriefFiled Respondent's (Schneider Parties) Answering Brief in Docket No. 75834.  Nos. 73838/75834.  (SC)19-06947




02/13/2019AppendixFiled Respondent's (Schneider Parties) Appendix to Answering Brief in Docket No. 75834.  Nos. 73838/75834.  (SC)19-06948




02/25/2019BriefFiled Respondents' Answering Brief (73838). Nos. 73838/75834. (SC)19-08451




02/25/2019AppendixFiled Respondents' Appendix Volume 1 (73838). Nos. 73838/75834. (SC)19-08452




03/25/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: April 10, 2019. Nos. 73838/75834. (SC).19-13145




04/02/2019MotionFiled Stipulation Granting Bailey Kennedy Leve to Withdraw as Co-Counsel for Appellants. Nos. 73838/75834. (SC)19-14434




04/09/2019Order/ProceduralFiled Order. The clerk shall remove Joshua P. Gilmore and Dennis L. Kennedy of Baily Kennedy as counsel for appellants. Appellants remain represented by The Abrams and Mayo Law Firm and Willick Law Group. Nos. 73838/75834. (SC).19-15306




04/10/2019BriefFiled Appellants' Reply Brief. Nos. 73838/75834. (SC)19-15653




04/10/2019Case Status UpdateBriefing Completed/To Screening. Nos. 73838/75834. (SC)


09/17/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, October 15, 2019, at 11:30 a.m. for 30 minutes in Las Vegas.19-38785




09/19/2019MotionFiled Appellants' Motion to Continue Oral Argument. Nos. 73838/75834. (SC)19-39208




09/19/2019MotionFiled Appellant's Motion to Continue Oral Argument (REJECTED-DUPLICATE). Nos. 73838/75834. (SC)


09/23/2019OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties


09/24/2019MotionFiled Stipulation to Continue Oral Argument. Nos. 73838/75834. (SC)19-39694




09/24/2019MotionFiled Stipulation to Continue Oral Argument (REJECTED-DUPLICATE). Nos. 73838/75834. (SC)


09/25/2019Order/ProceduralFiled Order. The oral argument presently scheduled for October 15, 2019, at 11:30 a.m. is vacated. This matter will be rescheduled for oral argument on December 12, 2019, at 1:30 p.m. in Las Vegas. Nos. 73838/75834. (SC).19-39904




10/29/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on Thursday, December 12, 2019 at 1:30 pm. Nos 73838/75834. (SC)19-44434




10/29/2019Letter/IncomingFiled Our Nevada Judges Letter Requesting to Broadcast and Record Oral Argument. Nos. 73838/75834. (SC).19-44456




10/31/2019Order/ProceduralFiled Order Granting Media Request.  Permission is granted for photographic or electronic media coverage of the court proceedings.  Alexander Falconi of Our Nevada Judges is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants.   All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before 1:30 p.m.  Nos. 73838/75834.  (SC)19-44735




11/27/2019Notice/OutgoingIssued Oral Argument Reminder Notice. Nos 73838/75834. (SC)19-48504




12/03/2019Notice/IncomingFiled Notice of Appearance for Oral Argument - Margaret A. McLetchie of the law firm McLetchie Law Group PLLC will appear at oral argument scheduled for December 12, 2019 on behalf of respondents, Steve W. Sanson and Veterans in Politics International, Inc.  Nos. 73838/75834.  (SC)19-48960




12/12/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/AS. (SC)


03/05/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Gibbons/Hardesty/Stiglich. Author: Stiglich, J. Majority: Stiglich/Gibbons/Hardesty. 136 Nev. Adv. Opn. No. 9. SNP19-MG/JH/LS Nos. 73838/75834. (SC)20-08769




03/20/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Petition for Rehearing due:  April 6, 2020.  Nos. 73838/75834.  (SC)20-10926




04/06/2020Notice/IncomingFiled Notice of Appearance (Mitchell Langberg as counsel for the Appellants'). Nos. 73838/75834. (SC).20-12997




04/06/2020Post-Judgment PetitionFiled Appellants' Petition for Rehearing. Nos. 73838/75834. (SC).20-13002




04/06/2020Filing FeeFiling fee paid. E-Payment $150.00 from Marshal S. Willick. Nos. 73838/75834. (SC).


04/24/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Nos. 73838/75834. (SC).20-15667




05/04/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' Petition for En Banc Reconsideration due: May 22, 2020. Nos. 73838/75834. (SC).20-16813




05/22/2020Post-Judgment PetitionFiled Appellants' Petition for En Banc Reconsideration. Nos. 73838/75834. (SC)20-19702




05/26/2020MotionFiled Appellant's Motion for Recusal of Chief Justice Pickering and For the Appointment of Senior Justices and/or District Court Judges to Participate in Appellants' En Banc Reconsideration. Nos. 73838/75834.(SC)20-19794




05/29/2020Order/ProceduralFiled Notice of Volunary Disclosure.  Justice Cadish has voluntarily recused herself this matter.  Nos. 73838/75834.  (SC)20-20289




05/29/2020Order/ProceduralFiled Volunary Disclosure.  Chief Justice Pickering has voluntarily recused herself from these consolidated appeals.  Nos. 73838/75834.  (SC)20-20292




06/22/2020Order/ProceduralFiled Order of Appointment.  The Honorable Nancy M. Saitta, Senior Justice, and the Honorable Michael A. Cherry, Senior Justice, are assigned to participate in the determination of this matter.  fn1[To the extent appellants' motion filed on May 26, 2020, requests this court to designate a sufficient number of senior justices and/or district judges to ensure a seven-member court review of the petition for en banc reconsideration, the motion is denied.]   Nos. 73838/75834.  (SC)20-23114




07/08/2020Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration.  Respondent's Answer due:  14 days.  Nos. 73838/75834.  (SC)20-25108




07/16/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Steve W. Sanson and Veterans In Politics International, Inc. in docket no. 73838 shall have until August 5, 2020, to file and serve the answer to petition for en banc reconsideration. Nos. 73838/75834.  (SC).20-26218




07/22/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents in docket no. 75834 shall have until August 5, 2020, to file and serve the answer to petition for en banc reconsideration.  Nos. 73838/75834.  (SC)20-26746




08/05/2020Post-Judgment PetitionFiled Respondents Law Offices of Louis C. Schneider, LLC and Louis C. Schneider's Joinder to Answer to Petition for En Banc Reconsideration.  Nos. 73838/75834.  (SC)20-28856




08/05/2020Post-Judgment PetitionFiled Respondents Steven W. Sanson and Veterans in Politics International, Inc.'s Answer to Appellants' Petition for En Banc Reconsideration.  Nos. 73838/75834.  (SC)20-28893




08/07/2020MotionFiled Appellants' Motion for Leave To File Reply In Support of Petition for En Banc Reconsideration.  Nos. 73838/75834.  (SC)20-29216




08/13/2020MotionFiled Respondents Steve W. Sanson and Veterans in Politics International, Inc.'s Opposition to Motion for Leave to File Reply in Support of Petition for En Banc Reconsideration and Motion to Strike. Nos. 73838/75834 (SC)20-29904




08/14/2020Order/ProceduralFiled Order Denying Motion.  Appellants have filed a motion for leave to file a reply to the petition for en banc reconsideration.  Appellants' motion is denied.  This court declines respondents' request to sanction appellants or strike the motion.  Nos. 73838/75834.  (SC)20-30072




09/14/2020Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED." fn1 [Chief Justice Kristina Pickering, Justice Elissa Cadish, and Justice Abbie Silver did not participate in the decision of this matter. Senior Justice Nancy Saitta and Senior Justice Michael A. Cherry were appointed to participate in this matter.] EN BANC Nos. 73838/75834. (SC)20-33727




10/09/2020RemittiturIssued Remittitur. (SC)20-37073




10/09/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/05/2020RemittiturFiled Remittitur. Received by District Court Clerk on 10/12/2020.  Nos. 73838/75834.  (SC)20-37073





Combined Case View